  Case 19-30473          Doc 35   Filed 05/26/20 Entered 05/26/20 10:53:43               Desc Main
                                    Document     Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     In the Matter of:                                  No. 19 B 30473
                                                        Chapter 11
           4700 South Ashland, LLC
                                                        Hon. Deborah L. Thorne
           Debtor.

FIRST MIDWEST BANK’S, AS SUCCESSOR-IN-INTEREST TO BRIDGEVIEW BANK
     GROUP, REPLY IN SUPPORT OF ITS MOTION TO DISMISS, OR IN THE
        ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY

       First Midwest Bank, (“First Midwest”) as successor-in-interest to Bridgeview Bank Group

(“Bridgeview”), by and through its attorneys, Taft Stettinius & Hollister LLP for its Reply in

support of its Motion to Dismiss the bankruptcy case filed by 4700 South Ashland, LLC (the

“Debtor”), or in the alternative, for Relief From the Automatic Stay (the “Motion”), states as

follows:

                                     I.      INTRODUCTION

       In the Debtor’s response to the Motion (the “Response”), the Debtor concedes all of the

following: (i) the Debtor has identified the Insiders as the largest unsecured creditors, and the

remaining four unsecured creditors have negligible claims; (ii) there was no pressure from

unsecured creditors to file the Petition; (iii) there is only one secured creditor here (First Midwest);

(iii) the Debtor has no employees; (iv) the Bankruptcy Case was filed to circumvent the

Foreclosure Litigation mere days before the appointment of a Receiver to the Property; (vi) the

Bankruptcy Case essentially involves the resolution of a two-party dispute (between First Midwest

and the Debtor as it relates to the Property, the Debtor’s sole asset); and (viii) the Debtor filed the

Bankruptcy Case solely to invoke the automatic stay (to avoid the continuation of the Foreclosure

Litigation and the appointment of a Receiver). Despite these concessions, the Debtor argues that

this Court should deny the Motion for the following reasons: (i) the enactment of 362(d)(3) infers
  Case 19-30473        Doc 35     Filed 05/26/20 Entered 05/26/20 10:53:43              Desc Main
                                    Document     Page 2 of 5



that single asset cases are not per se impermissible; (ii) the Grieshop case, only one of many cases,

is inapplicable after the codification of 362(d)(3); and (iii) there is an existing letter of intent to

purchase the Property. For the reasons discussed below, the Debtor’s arguments are without merit,

and this Court should be grant the Motion.

                                       II.     ARGUMENT

       I. There is cause to dismiss the Debtor’s bankruptcy case pursuant to § 11 U.S.C.
       112(b).

       Despite never denying the majority of the long list of existing factors present here that are

hallmarks of a bad faith filing, the Debtor claims that they are not determinative here. Specifically,

the Debtor claims that the factors listed in the Grieshop case do not apply here because it was

decided before the codification of Section 362(d)(3).

       However, the Debtor fails to offer any legal authority to support its assertion that the factors

to be considered in the determination of a bad faith filing, as discussed Grishop and many other

cases across the County, are no longer applicable to single asset real estate cases. And for good

reason. None exists. In fact, bankruptcy courts throughout the nation continue to apply the factors

espoused in Grishop, and other similar cases, in determining whether a single asset real estate

filing was done in bad faith. See e.g, In re 401 Properties Limited Partnership, 2016 WL 4259917,

*3, (N.D. Ill. Bankr. 2016); In re Uptown Business Center, LLC, 2013 WL 5636638, *5 (S. D.

Ind. Bankr. 2013). The Eleventh Circuit specifically held that the guidelines set by courts in

determining bad faith filings “have not been modified by the Bankruptcy Reform Act of 1994.”

In Re State Street Houses, Inc., 356 F. 3d 1345, 1347 (11th Circ. 2004). The Circuit Court went

on to state that factors, such as these are “appropriate guidelines for consideration when evaluating

a Chapter 11 petition in a single asset real estate case was filed in bad faith.” Id. Indeed, if the

Court were to accept the Debtor’s argument, then one could never establish bad faith in a single



                                                  2
  Case 19-30473           Doc 35   Filed 05/26/20 Entered 05/26/20 10:53:43                Desc Main
                                     Document     Page 3 of 5



asset real estate case.

        It remains undisputed that the following factors, which are separate and apart from the

single asset real estate nature of the case, exist in this case which clearly demonstrate that the

debtor did not file this case in good faith:

        (i) the Debtor has identified the Insiders as the largest unsecured creditors, and the
        remaining four unsecured creditors have negligible claims;
        (ii) there was no pressure from unsecured creditors to file the Petition;
        (iii) there is only one secured creditor here (First Midwest);
        (iv) the Debtor has no employees;
        (v) the Bankruptcy Case was filed in response to the Foreclosure Litigation and mere days
        before the appointment of a Receiver to the Property;
        (vi) the Bankruptcy Case essentially involves the resolution of a two-party dispute
        (between First Midwest and the Debtor as it relates to the Property, the Debtor’s sole asset);
        and
        (vii) the Debtor filed the Bankruptcy Case solely to create the automatic stay (to avoid the
        continuation of the Foreclosure Litigation and the appointment of a Receiver).
        Simply put, this case is the quintessential bad faith filing. As such, this Court should

dismiss the case.

        II. First Midwest is entitled to relief from the automatic stay, for cause, pursuant to
        362(d)(1).

        “Lack of good faith itself, where established, constitutes cause for lifting the section 362

stay to permit foreclosure.” In re Novak, 103 B.R. 403, 413 (Bankr. E.D.N.Y 1989). The Debtor’s

bad faith in filing the Petition, for the reasons described above, constitutes cause for lifting the

stay. See In re Phoenix Piccadilly, Ltd. 849 F. 2d 1392, 1394 (5th Cir. 1988). The Court should

thus grant First Midwest with relief from the automatic stay.

        III. First Midwest is entitled to relief from the automatic stay for cause pursuant to
         § 362(d)(3).

        The Plan submitted to the Court by the Debtor is unfeasible.1 As discussed, the entirety of



        1
          The Debtor claims that the Plan was filed with a contract. This is absolutely incorrect. The Plan
did not have a contract attached thereto.



                                                    3
  Case 19-30473        Doc 35     Filed 05/26/20 Entered 05/26/20 10:53:43               Desc Main
                                    Document     Page 4 of 5



the Plan hinges on some future aspirational contract for the sale of the Property.

       Subsequent to the filing of the Plan, the Debtor provided First Midwest with a letter of

intent (the “LOI”) as proof of the Plan’s feasibility. However, a letter of intent, standing alone,

does not support that that the Plan is feasible. In addition, the Debtor has made no showing

whatsoever that the purchase price set for the in the LOI is equal to or greater than the current

market value of the Property. Moreover, according to the Debtor, the negotiations relating to the

LOI have now been “delayed” due to the “current economic situation.” (Response, pg. 4). But

the current state of the economy, which could possibly be the worst that it has been since the Great

Depression, makes the possibility of the Debtor consummating as sale for the current market value

of the Property pursuant to the LOI even more unfeasible.

       In short, “sincerity, honesty and willingness are not sufficient to make the plan feasible,

and neither are visionary promises.” Id. Rather, the feasibility test ‘is firmly rooted in predictions

based on objective facts.’” Id. (quoting In re Hoff, 54 B.R. 746, 752 (Bankr. D.N.D. 1985)).

       Here, the Plan, which did not even include the LOI, is objectively unfeasible, and the Court

should grant First Midwest with relief from the automatic stay.

                                       III.    CONCLUSION

       WHEREFORE, First Midwest Bank, as successor-in-interest to Bridgeview Bank,

respectfully requests that this Honorable Court grant its Motion to Dismiss this bankruptcy case,

or in the alternative, to grant it relief from the automatic stay, and that the Court grant it any

other and further relief which it deems just and equitable.




                                                   4
  Case 19-30473       Doc 35     Filed 05/26/20 Entered 05/26/20 10:53:43   Desc Main
                                   Document     Page 5 of 5



                                           FIRST MIDWEST BANK,


                                           By: /s/ Jillian S. Cole
                                                One of its attorneys

William J. Serritella, Jr. (#6210001)
wserritella@taftlaw.com
Jillian S. Cole (#6279025)
jcole@taftlaw.com
Taft Stettinius & Hollister LLP
111 E. Wacker Dr., Suite 2800
Chicago, Illinois 60601
(312) 527-4000




27280613.1

                                              5
